Citation Nr: 9909097	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-15 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.  

Entitlement to additional burial benefits pursuant to 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1998).  


WITNESSES AT HEARING ON APPEAL

Appellant and E. J.


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from October 1962 to March 
1970.  The appellant in this case is the veteran's adult son.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
in February 1996.  

In October 1998, a hearing was held at the RO before C.W. 
Symanski, who is a member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).  


FINDINGS OF FACT

1.  The veteran died in December 1995.  The cause of death 
listed on the death certificate was heart failure, of two 
years' duration, due to dilated cardiomyopathy, of four 
years' duration.  

2.  At the time of the veteran's death, service connection 
was in effect for paranoid schizophrenia, with chronic 
depression, evaluated 100 percent disabling from 1981; 
traumatic arthritis of the right knee with instability, rated 
20 percent disabling; and residuals of a chronic ulcer, 
evaluated 10 percent disabling.  

3.  The appellant's claim for service connection for the 
cause of the veteran's death is not accompanied by supporting 
medical evidence and the claim is not plausible.  

4.  The provisions of 38 U.S.C.A. § 1151 do not permit 
payment of burial benefits on the basis that the veteran's 
death resulted from hospital care or medical or surgical 
treatment furnished him by VA.  


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).  

2.  The appellant's claim for additional burial benefits 
pursuant to 38 U.S.C.A. § 1151 is precluded by law.  38 
U.S.C.A. § 1151 (West 1991 & Supp 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The service medical records reflect treatment for anxiety and 
depression.  On psychiatric examination prior to discharge in 
May 1969, a diagnosis of emotionally unstable personality 
with sociopathic features was listed.  The service records, 
including the report of the veteran's separation examination, 
are negative for clinical findings or diagnoses indicative of 
any cardiovascular disorder.  

A rating decision in July 1977 granted service connection for 
chronic anxiety reaction and assigned a 30 percent rating.  
Service connection was also established for residuals of 
trauma to the right knee, with osteoarthritis and 
instability, and duodenal ulcer.  A 20 percent evaluation was 
assigned for the knee disability and a noncompensable rating 
was assigned for the ulcer disability.  That rating decision 
also denied service connection for hypertension.  

A rating decision in August 1979 recharacterized the 
veteran's psychiatric disability as paranoid schizophrenia 
with chronic depression and increased the rating for the 
disability to 70 percent disabling.  He was also found to be 
unemployable due to his service-connected disabilities.  

A 1979 private medical record notes that the veteran had 
hypertension, with occasional headaches, that was complicated 
by obesity.  

Following an additional VA compensation examination, a rating 
decision in 1982 increased the evaluation for the veteran's 
psychiatric disability to 100 percent disabling, effective 
from August 1981.  

Subsequent VA treatment records reflect the veteran's 
increasing obesity and his treatment for hypertension, as 
well as continued severe psychiatric problems.  

The report of a VA compensation examination in May 1992 
states that the veteran had heart problems (congestive heart 
failure) that was then treated with digoxin and also notes 
that he continued to take medication for hypertension.  

The record indicates that the veteran was hospitalized at a 
VA facility in October 1995 because of increasing shortness 
of breath, increasing swelling of his legs, and an inability 
to urinate for several days.  Although his weight was not 
recorded, it was noted that he was morbidly obese.  The 
diagnoses at discharge included dilated cardiomyopathy, 
congestive heart failure, chronic atrial fibrillation, and 
morbid obesity.  He was discharged after approximately 
10 days' intensive treatment.  It was noted that he would be 
staying in temporary housing for a few days until he moved to 
South Carolina.  Home health nursing and Meals on Wheels had 
been arranged.  

The veteran was re-hospitalized two days after discharge for 
a few days because of an inability to care for himself.  
After his medical condition was stabilized, it was noted that 
he was out of bed in a chair at least three times per day 
with good mobility and ability to transfer himself 
independently.  

In November 1995, the veteran was again hospitalized at a VA 
facility because he had had increased weakness in his legs 
and had fallen the night before admission.  It was felt that 
he had an acute exacerbation of his congestive heart failure.  
His condition improved after intensive treatment and he was 
discharged from the hospital in late November 1995.  It was 
noted that he was then in good condition and was able to 
ambulate and use his wheelchair.  

According to his death certificate, the veteran died on 
December [redacted], 1995.  The cause of death listed on the 
certificate was heart failure, due to dilated cardiomyopathy.  
He died at his residence.  No autopsy was performed.  

A personal hearing was conducted at the RO before the 
undersigned Member of the Board in October 1998.  The 
appellant and the veteran's ex-wife testified that it was 
their opinion that the veteran's death could have been 
prevented if VA had adequately followed through with follow-
up care after his VA hospitalizations in October and November 
1995.  They stated that the veteran was unable to care for 
himself and that, in fact, even they were unable to care for 
him, even though his meals were brought to him twice a day.  
They testified that VA should have kept him in the hospital 
until he was better able to function.  The appellant and his 
mother further contended that the veteran's psychiatric 
disability prevented him from eating properly and that his 
resultant obesity caused the heart disorder which caused his 
death.  At the hearing, the appellant submitted a copy of a 
statement from a funeral home regarding expenses for the 
veteran's burial.  No waiver of initial RO consideration of 
that evidence was provided.  

Analysis

The regulations provide that additional pertinent evidence 
that is accepted by the Board under the provisions of 
38 C.F.R. § 20.1304(c) must be referred to the RO for review 
and preparation of a supplemental statement of the case 
unless that procedural right is waived by the appellant in 
writing or unless the Board determines that the benefit to 
which the evidence relates may be allowed without such 
referral.  However, the additional evidence submitted by the 
appellant at the October 1998 Board hearing has no bearing on 
the Board's consideration of the issues on appeal; charges 
assessed in conjunction with the veteran's burial have no 
relevance in determining the cause of his death or to the 
payment of burial benefits pursuant to 38 U.S.C.A. § 1151.  
To that extent, the evidence is not pertinent.  Therefore, 
the case need not be referred to the RO for initial review of 
that evidence prior to the Board's consideration of the 
appeal.  

Service connection for the cause of the veteran's death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially and materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1998).

It is recognized that there are primary causes of death which 
by their very nature are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); see also Carbino v. Gober, 
10 Vet. App. 507 (1997).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 
(1990).  In Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992), 
the United States Court of Veterans Appeals (Court) held that 
a claim must be accompanied by supportive evidence and that 
such evidence "must justify a belief by a fair and impartial 
individual' that the claim is plausible."  For a claim to be 
well grounded, there generally must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Epps v. Brown, 9 Vet. App. 341, 343-44 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table). 

The quality and quantity of the evidence required to meet the 
appellant's burden of necessity will depend upon the issue 
presented by the claim.  Where the issue is factual in 
nature, e.g., whether an incident or injury occurred in 
service, competent lay testimony, including an appellant's 
solitary testimony, may constitute sufficient evidence to 
establish the claim as well grounded.  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  

Evidentiary assertions by the appellant must be accepted as 
true for purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible.  King v. Brown, 5 Vet. App. 19 (1993).  
However, a claimant would not meet his burden merely by 
presenting lay testimony, including his own, as lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay assertions of 
medical causation or diagnosis cannot constitute evidence to 
render a claim well grounded under § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. at 610-11 (1992).  

The evidence in this case shows that service connection for 
chronic anxiety reaction was established by a rating decision 
in 1977; the disability was initially evaluated 30 percent 
disabling.  That rating decision also granted service 
connection for arthritis and instability of the right knee 
and for duodenal ulcer; 20 percent and noncompensable 
ratings, respectively, were assigned for those disabilities, 
effective from 1977.  A rating decision in 1979 
recharacterized the veteran's service-connected psychiatric 
disability as paranoid schizophrenia with chronic depression 
and increased the evaluation to 70 percent disabling; the 
decision also found the veteran to be individually 
unemployable due to service-connected disabilities from 
December 1978.  In 1982, a rating decision increased the 
rating for the psychiatric disability to 100 percent 
disabling, effective from August 1981.  Those ratings for the 
veteran's service-connected disabilities remained in effect 
until his death.  

There is no medical evidence that the congestive heart 
failure and dilated cardiomyopathy from which the veteran 
died began during service or were otherwise related to 
service.  Further, there is no medical evidence that the 
veteran's service-connected right knee disability or ulcer 
disease played any role in causing or contributing to his 
death.  

The appellant's primary contention is that the veteran's 
service-connected psychiatric disability caused him to eat 
disproportionately and to gain excessive weight causing his 
morbid obesity and that as a result of being so overweight he 
developed the heart disease from which he died.  

As noted above, a well grounded claim for service connection 
for the cause of the veteran's death requires some medical 
evidence of a nexus between an in-service injury or disease 
and the condition(s) that caused his death.  In this case, 
the appellant has submitted only his own unsubstantiated 
belief that the veteran's service-connected psychiatric 
disability caused him not to eat properly so that he gained 
excessive weight and that his excessive weight prevented him 
from exercising, causing him to develop the heart condition 
from which he died.  

However, there simply is no medical evidence supporting such 
a chain of events.  And the appellant has pointed to no 
medical evidence or opinion to support his contention.  
Lacking such medical evidence and lacking any medical 
evidence that any of the veteran's other service-connected 
disabilities played any role in causing his death, the claim 
is not plausible and so must be denied as being not well 
grounded.  

Additional burial benefits pursuant to 38 U.S.C.A. § 1151

If a veteran dies as a result of a service-connected 
disability or disabilities, an amount not to exceed the 
amount specified in 38 U.S.C.A. § 2307 (West 1991) may be 
paid toward the veteran's funeral and burial expenses 
including the cost of transporting the body to the place of 
burial.  38 C.F.R. § 3.1600(a) (1998).  If a veteran's death 
is not service-connected, an amount not to exceed the amount 
specified in 38 U.S.C.A. § 2302 (West 1991) may be paid 
toward the veteran's funeral and burial expenses including 
the cost of transporting the body to the place of burial.  
38 C.F.R. § 3.1600(b).  

Further, 38 U.S.C.A. § 1151 provides that compensation under 
chapter 11 (disability compensation) and dependency and 
indemnity compensation under chapter 13 of title 38 United 
States Code shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  There is no provision for payment of 
burial benefits (as set forth in chapter 23 United States 
Code) pursuant to § 1151.  

The appellant has claimed that the heart disorder from which 
the veteran died resulted from his obesity and that the 
obesity resulted from VA's failure to provide appropriate 
follow-up care and treatment for the disorder.  

In a case such as this one, where the law and not the 
evidence is dispositive, the claim must be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Thus, as a matter of law, there is no legal basis for the 
appellant to receive additional burial benefits under the 
provisions of 38 U.S.C.A. § 1151.  

Whether or not the veteran's obesity and/or death may have 
been caused by VA hospital care or medical or surgical 
treatment furnished him by VA (§ 1151), the statutes and 
regulations simply do not provide a basis for additional 
burial benefits on that basis.  Under the circumstances, the 
Board has no alternative but to deny the appellant's claim.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Additional burial benefits pursuant to 38 U.S.C.A. § 1151 are 
denied.  


		
	C. W. Symanski
	Member, Board of Veterans' Appeals
